Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 1 of 11 PageID #: 169




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 KANEKA CORPORATION,
 A Japanese Corporation.

 Plaintiff/Counterclaim Defendant,

              v.                                  DEMAND FOR JURY TRIAL

 DESIGNS FOR HEALTH, INC.,                        C.A. No. 21-209-RGA
 A Delaware Corporation, and AMERICAN
 RIVER NUTRITION LLC, A Delaware
 Limited Liability Company


 Defendants/Counterclaim Plaintiffs.



                              SCHEDULING ORDER

        This 3 day of May, 2021, the Court having waived a pretrial scheduling conference

pursuant to Fed. R. Civ. P. 16 and D. Del. L.R. 16.1(b), and the parties having determined

after discussions that the matter cannot be resolved at this juncture by settlement,

voluntary mediation or binding arbitration;

        IT IS ORDERED that:

        1.     Rule 26(a)(l) Initial Disclosures. The parties shall exchange the information

required by Fed. R. Civ. P. 26(a)(1) by May 26, 2021. The parties shall supplement disclosures

and responses under Rule 26(e)(1) by April 22, 2022.

        2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join

other parties, and to amend or supplement the pleadings, shall be filed on or before August 30,

2021.




                                              1
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 2 of 11 PageID #: 170




        3.     Discovery.

               a.      Discovery Cut Off. All fact discovery in this case shall be initiated so

that it will be completed on or before May 5, 2022.

               b.      Document Production. Document production by the parties shall be

completed by February 4, 2022.

               c.      Requests for Admission. A maximum of 50 requests for admission are

permitted for each side. This limit shall not include requests for admission directed to

authenticity of documents.

               d.      Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

               e.      Depositions.

                       i.      Limitation on Hours for Deposition Discovery.         Each side is

limited to a total of 70 hours of taking testimony by deposition upon oral examination, except

in those instances in which the witness is testifying in a foreign language. In such instances, the

parties agree that non-English depositions shall be allowed twice as much time as depositions

taken in English due to the additional time required for translation of questions and answers

through the use of interpreters and check interpreters. For non-English depositions, only one-

half of the hours used will count towards the 70 hour total. A party may take more than one

30(b)(6) deposition. All depositions are subject to the presumptive seven-hour limit unless

otherwise agreed to by the parties, non-English depositions described above or ordered by the

Court

                       ii.     Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily


                                                  2
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 3 of 11 PageID #: 171




be required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the

parties. A defendant who becomes a cross-claimant or third-party plaintiff shall be considered

as having filed an action in this Court for the purpose of this provision. Due to the Coronavirus

restrictions, some depositions may be taken remotely by agreement of the party. The parties

agree to negotiate a remote deposition protocol if appropriate in view of the COVID-19 pandemic

at the times that depositions take place. In the absence of agreement among the parties or by

order of the Court, no deposition (other than those noticed under Fed. R. Civ. P. 30(b)(6)) shall

be scheduled prior to the completion of document productions as set forth above.

               f.      Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective order,

the parties involved in the discovery matter or protective order dispute shall contact the Court's

Case Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no

later than seven business days prior to the conference/argument, any party seeking relief shall file

with the Court a letter, not to exceed three pages, outlining the issues in dispute and its position

on those issues. By no later than five business days prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that party's

opposition. A party should include with its letter a proposed order with a detailed issue-by-issue

ruling such that, should the Court agree with the party on a particular issue, the Court could sign

the proposed order as to that issue, and the opposing party would be able to understandwhat it

needs to do, and by when, to comply with the Court's order. Any proposed order shall be e-mailed,

in Word format, simultaneously with filing to rga_civil@ded.uscourts.gov.

               If a discovery-related motion is filed without leave of the Court, it will be denied



                                                   3
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 4 of 11 PageID #: 172




without prejudice to the moving party’s right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

               g.      Miscellaneous Discovery Matters - Patent.

                       i.         Initial Patent Disclosures. Plaintiff shall specifically identify for

Defendants the accused products and the asserted patents allegedly infringed and produce the file

history for each asserted patent pursuant to ¶ 4(a) of the Delaware Default Standard for Discovery

by June 7, 2021.

                       ii.        Technical Document Production. Defendants shall produce to

Plaintiff the core technical documents related to the accused product(s), including a detailed

description each step in the production process for the accused products, each component used

in the production process and the amount of each component present in the final product pursuant

to ¶ 4(b) of the Delaware Default Standard for Discovery by July 7, 2021;

                       iii.       Claim Chart. Plaintiff shall produce to Defendants an initial claim

chart relating each accused product to the asserted claims, including how each product allegedly

infringes pursuant to ¶ 4(c) of the Delaware Default Standard for Discovery by August 9, 2021.

                       iv.        Invalidity Contentions.    Defendants shall produce to Plaintiff

initial invalidity contentions for each asserted claim, as well as the related invalidating references

(e.g., publications, manuals and patents) pursuant to ¶ 4(d) of the Delaware Default Standard for

Discovery by September 9, 2021.

                             v.     Other Proceedings. Other than the above-captioned action, there

  is no other pending case (including IPRs) involving the asserted patents. Kaneka Corporation

  does not expect to institute any further litigation in this or other Districts within the next

  year. Plaintiff asserted the same patents in this District in Kaneka Corporation v. Glanbia


                                                    4
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 5 of 11 PageID #: 173




  Nutritionals Inc. and Anthem Biosciences, CA No. 20-232-RGA. Designs For Health and

  American River Nutrition do not currently expect to file an IPR against the asserted patents.

                          vi.     Settlement Agreements. The asserted patents have not been

  licensed but were the subject of a Settlement Agreement in CA No. 20-232 RGA. A copy of

  the Settlement Agreement will be provided to Defendants. All parties shall be prepared to

  discuss at the conference what their preliminary views of damages are.

        4.     Application to Court for Protective Order. Counsel should confer and attempt

to reach an agreement on a proposed form of protective order and submit the order to the Court by

June 4, 2021. Any proposed protective order must include the following paragraph:


                  Other Proceedings. By entering this order and limiting the
                  disclosure of information in this case, the Court does not intend
                  to preclude another court from finding that information may be
                  relevant and subject to disclosure in another case. Any person or
                  party subject to this order who becomes subject to a motion to
                  disclose anotherparty’s information designated as confidential
                  pursuant tothis order shall promptly notify that party of the
                  motionso that the party may have an opportunity to appear and
                  be heard on whether that information should be disclosed.

        5.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk the required number of copies as directed in paragraph 6. A redacted version of any

sealed document shall be filed electronically within seven days of the filing of the sealed document.

        6.     Courtesy Copies. The parties shall provide to the Court two courtesy copies of

all briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed under

seal.

        7.     Claim Construction Issue Identification. On or before October 15, 2021, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction.


                                                  5
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 6 of 11 PageID #: 174




On or before November 15, 2021 the parties shall exchange their proposed claim construction

of those term(s)/phrase(s). This document will not be filed with the Court. On or before November

22, 2021, the parties shall exchange intrinsic and extrinsic evidence, including expert declarations,

in support of their respective proposed claim constructions. Subsequent to exchanging that list, the

parties will meet and confer to prepare a Joint Claim Construction Chart to be filed no later than

December 13, 2021. The Joint Claim Construction Chart, in Word format shall be e-mailed

simultaneously with filing to rga_civil@ded.uscourts.gov. The parties’ Joint Claim Construction

Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should

include each party’s proposed construction of the disputed claim language with citation(s) only

to the intrinsic evidence in support of their respective proposed constructions. A copy of the

patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted

with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

argument.

        8.       Claim Construction Briefing.1 Plaintiff shall serve, but not file, its opening

brief not to exceed 5,000 words, by January 10, 2022. Defendants shall serve, but not file, its

answering brief, not to exceed 7,500 words, by January 31, 2022. Plaintiff shall serve, but not

file, its reply brief, not to exceed 5,000 words, by February 14, 2022. Defendants shall serve,

but not file its sur-reply brief, not to exceed 2,500 words, by February 28, 2022. The parties

shall file a Joint Claim Construction Brief by March 8, 2022. The parties shall copy and paste



  1
     As each brief is written and provided to the opposing party, the individual responsible for verifying the word
  count will represent to the other party that it has so verified and by what means. These verifications should not be
  provided to the Court unless a dispute arises about them. Pictures, Figures copied from the patent, and other
  illustrations do not count against the word limit. Plaintiff should include with its opening brief one or more
  representative claims with the disputed terms italicized. Should Defendant want to add additional representative
  claims, it may do so. The representative claims and the agreed-upon claim constructions do not count against the
  word limits.


                                                          6
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 7 of 11 PageID #: 175




their unfiled briefs into one brief with their positions on each claim term in sequential order in

substantially the form below.

                                JOINT CLAIM CONSTRUCTION BRIEF

    I.          Representative Claims

    II.         Agreed-upon Constructions

    III.        Disputed Constructions

                A.     [TERM 1]2

                       1.      Plaintiff's Opening Position
                       2.      Defendant's Answering Position
                       3.      Plaintiff's Reply Position
                       4.      Defendant's Sur-Reply Position

                B.     [TERM 2]

                       1.      Plaintiff's Opening Position
                       2.      Defendant's Answering Position
                       3.      Plaintiff's Reply Position
                       4.      Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim construction.

If there are any materials that would be submitted in an appendix, the parties shall submit them in

a Joint Appendix. The parties shall meet and confer to reduce the number of asserted patent

claims and the number of asserted prior art references used for anticipation and obviousness

combinations by March 31, 2022.

           9.        Hearing on Claim Construction. Beginning at 9:00 a.m. on April 22, 2022

[or at the Court’s convenience], the Court will hear argument on claim construction. Absent

prior approval of the Court (which, if it is sought, must be done so by joint letter submission no


2
 For each term in dispute, there should be a table or the like setting forth the term in dispute and the parties’
competing constructions. The table does not count against the word limits.

                                                            7
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 8 of 11 PageID #: 176




later than the date on which answering claim construction briefs are due), the parties shall not

present testimony at the argument, and the argument shall not exceed a total of three hours. When

the Joint Claim Construction Brief is filed, the parties shall simultaneously file a motion requesting

the above-scheduled claim construction hearing, state that the briefing is complete, and state how

much total time the parties are requesting that the Court should allow for the argument.

       10.     Disclosure of Expert Discovery. All expert discovery shall be commenced in time

to be completed by October 5, 2022.

                  a.      Expert Reports. For the party who has the initial burden of proof

  on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on

  or before June 20, 2022. The supplemental disclosure to contradict or rebut evidence on the

  same matter identified by another party is due on or before August 1, 2022. Reply expert

  reports from the party with the initial burden of proof are due on or before August 31, 2022.

  No other expert reports will be permitted without either the consent of all parties or leave of

  the Court. If any party believes that an expert report does not comply with the rules relating to

  timely disclosure or exceeds the scope of what is permitted in that expert report, the

  complaining party must notify the offending party within one week of the submission of the

  expert report. The parties are expected to promptly try to resolve any such disputes, and, when

  they cannot reasonably be resolved, use the Court’s Discovery Dispute Procedure or the

  complaint will be waived. Along with the submissions of the expert reports, the parties shall

  advise of the dates and times of their experts' availability for deposition. Depositions of experts

  shall be completed on or before September 30, 2022.

                  b.      Disclosure of Experts. The parties shall disclose the identity of any non-

  rebuttal experts and, for each such expert, the information provided for in Rule 26(a)(2)(B)(iv)-


                                                  8
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 9 of 11 PageID #: 177




  (v) by April 15, 2022. The parties shall disclose the identity of any rebuttal experts and, for

  each such expert, the information provided for in Rule 26(a)(2)(B)(iv)-(v) by July 15, 2022.

                  c.      Objections to Expert Testimony. To the extent any objection to expert

  testimony is made pursuant to the principles announced in Daubert v.Merrell Dow Pharm.,

  Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made

  by motion no later than the deadline for dispositive motions set forth herein (December 5,

  2022), unless otherwise ordered by the Court.

       11.     Case Dispositive Motions. All case dispositive motions shall be served and filed

on or before December 5, 2022.

       12.     Summary Judgment Briefing. The parties shall file summary judgment motions

by November 25, 2022. The Parties shall file answering briefs by January 20, 2023. The Parties

shall file reply briefs by February 18, 2023. Absent an order of the Court upon a showing of good

cause, each side is limited to one forty-page opening brief, one forty-page answering brief, and

one twenty-page reply brief for all of its Daubert and case dispositive motions.

       13.     Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

        14.     Pretrial Conference. On April 7, 2023 [or a date at the Court’s convenience],

the Court will hold a Rule 16(e) final pretrial conference in Court with counsel beginning at 9:00

a.m. The parties shall file a joint proposed final pretrial order in compliance with Local Rule

16.3(c) no later than 5 p.m. on the fourth business day before the date of the final pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the time frames

set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial order.



                                                  9
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 10 of 11 PageID #: 178




       15.     Motions in Limine. Motions in limine shall be separately filed, with each motion

containing all the arguments described below in one filing for each motion. Any supporting

documents in connection with a motion in limine shall be filed in one filing separate from the

motion in limine.     Each party shall be limited to three in limine requests, unless otherwise

permitted by the Court. The in limine request and any response shall contain the authorities relied

upon; each in limine request may be supported by a maximum of three pages of argument and may

be opposed by a maximum of three pages of argument, and the party making the in limine request

may add a maximum of one additional page in reply in support of its request. If more than one

party is supporting or opposing an in limine request, such support or opposition shall be combined

in a single three page submission (and, if the moving party, a single one page reply). No separate

briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

       16.     Jury Instructions, Voir Dire, and Special Verdict Forms. Pursuant to Local

Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed voir dire, (ii) preliminary jury

instructions, (iii) final jury instructions, and (iv) special verdict forms no later than 6 p.m. on the

fourth business day before the date of the final pretrial conference. Areas of dispute shall be

identified as narrowly as possible and in a manner that makes it readily apparentwhat the dispute

is. The parties shall submit simultaneously with filing each of the foregoing four documents in

Word format to rga_civil@ded.uscourts.gov.

       17.     Trial. This matter is scheduled for a five (5) day jury trial beginning at 9:30
               17 2023, with the subsequent trial days beginning at 9:30 a.m. until the case
a.m. on April ___,

is submitted to the jury for deliberations, the jury will be excused each day at 5:00 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.



                                                  10
9846245.1
Case 1:21-cv-00209-RGA Document 19 Filed 05/03/21 Page 11 of 11 PageID #: 179




       18.     ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.



                                                  /s/ Richard G. Andrews
                                                 The Honorable Richard G. Andrews
                                                 United States District Judge




                                                 11
9846245.1
